


Exhibit 10.52


AMENDMENT NO. 2
TO SECOND RESTATEMENT OF COAL SALES AGREEMENT




THIS AMENDMENT NO. 2 TO SECOND RESTATEMENT OF COAL SALES AGREEMENT (this
“Amendment”) is made as of March 1, 2014, by and between THE FALKIRK MINING
COMPANY, a wholly-owned subsidiary of The North American Coal Corporation and an
Ohio corporation qualified to do business in North Dakota (“Falkirk”), and GREAT
RIVER ENERGY, a Minnesota cooperative corporation (“GRE”).


WITNESSETH:


WHEREAS, Falkirk and GRE have entered into a Second Restatement of Coal Sales
Agreement, dated as of January 1, 2007, as amended (the “Coal Sales Agreement”);
and
WHEREAS, Falkirk and GRE desire to amend the Coal Sales Agreement as hereinafter
provided;
NOW, THEREFORE, it is agreed as follows:
1.Section 2 of the Coal Sales Agreement is amended to add a new Section 2(i) at
the end thereof which shall read as follows:
“(i)
All coal used by GRE at Spiritwood Cogeneration Station shall be coal purchased
from Falkirk pursuant to this Agreement. The coal required to be purchased by
GRE pursuant to this Section 2(i) may be coal directly from Falkirk’s Mine, coal
that is recovered and reclaimed pursuant to Section 2(g) above, or coal refined
by ProjectCos, but only if the feedstock for such refined coal was coal from
Falkirk’s Mine. Commencing in 2015, in the event that GRE does not purchase
483,600 Tons of coal (the “Annual Spiritwood Tonnage”) from Falkirk for use at
Spiritwood Cogeneration Station in any year during the term of this Agreement,
and GRE uses fuel other than coal from Falkirk in Spiritwood's circulating
fluidized bed boiler (the "CFB Boiler"), GRE shall pay to Falkirk an amount
equal to the Agreed Profit multiplied by the shortfall in the Annual Spiritwood
Tonnage. For example, if GRE purchased 400,000 Tons of coal for Falkirk for use
at Spiritwood Cogeneration Station in 2017, and GRE uses fuel other than coal
from Falkirk in the CFB Boiler, GRE would pay Falkirk an amount equal to the
Agreed Profit multiplied by 83,600. The weight of coal intended for use at
Spiritwood shall be determined at the rail load out located adjacent to Coal
Creek Station. The weight of all coal that is refined before delivery to
Spiritwood shall be adjusted in a manner mutually agreed to by the parties to
account for moisture reduction and other weight loss in the refining process


        

--------------------------------------------------------------------------------



so that the adjusted weight is approximately equivalent to the weight of the
coal at the point of delivery described in Section 6 of the Coal Sales
Agreement.
In the event of force majeure at Spiritwood Cogeneration Station, the Annual
Spiritwood Tonnage shall be prorated for the year in which the force majeure
occurs by multiplying 483,600 by a fraction, the numerator of which is 365 minus
the number of days the force majeure continues, and the denominator of which is
365. For purposes of this Section 2(i), force majeure shall include strikes,
labor disputes, fires, accidents, failure of equipment, inability of GRE to
obtain necessary equipment by reason of a general short supply thereof, federal
and state laws or regulations, or other contingencies, whether of a like or
different nature, that are beyond the control of GRE and are not due to its
negligence, any of which contingences prevent or interfere with the
transportation of coal purchased hereunder to, or the taking of delivery of coal
purchased hereunder at, the Spiritwood Cogeneration Station. GRE shall use is
best efforts to eliminate any such force majeure.”
2.This Amendment shall terminate if (a) GRE or its affiliates no longer own any
portion of Spiritwood Cogeneration Station or the entity which owns Spiritwood
Cogeneration Station and (b) GRE has purchased any membership units in Midwest
AgEnergy Group, LLC, a Delaware limited liability company, held by North
American Coal or its affiliates at a price equal to the greater of (i) the fair
market value of such units or (ii) the subscription price paid by the holder for
such units. GRE may terminate this Amendment upon North American Coal or its
affiliates no longer owning any membership units in Midwest AgEnergy Group, LLC.


[Remainder of page intentionally left blank]

-2-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, with the intent to be bound, have
executed this Amendment as of the day and year first above written.


    


THE FALKIRK MINING COMPANY


 
By
/s/ Jay H. Kost
 
 
Jay H. Kost
 
Its
President
 
 
 
 
 
Attest
/s/ John D. Neumann
 
 
 
John D. Neumann
 
 
 
Secretary
 







GREAT RIVER ENERGY


 
By
/s/ Gregory Ridderbusch
 
 
Gregory Ridderbusch
 
Its
Vice President, Business Development and Strategy
 
 
 
 
 
Attest
/s/ Eric J. Olsen
 
 
 
Eric J. Olsen
 
 
 
Assistant Secretary
 










-3-

